Name: COMMISSION REGULATION (EC) No 664/95 of 28 March 1995 abolishing the countervailing charge and re-establishing the preferential customs duty on pears originating in Switzerland
 Type: Regulation
 Subject Matter: tariff policy;  trade;  Europe
 Date Published: nan

 29 . 3 . 95 IEN Official Journal of the European Communities No L 69/35 COMMISSION REGULATION (EC) No 664/95 of 28 March 1995 abolishing the countervailing charge and re-establishing the preferential customs duty on pears originating in Switzerland THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by the Act of Accession of Austria, Finland and Sweden and Regulation (EC) No 3290/94 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Commission Regulation (EC) No 624/95 (3), introduced a countervailing charge and suspended the preferential customs duty on pears originating in Switzer ­ land ; Whereas the present trend of prices for products origin ­ ating in Switzerland on the representative markets referred to in Regulation (EEC) No 2118/74 of the Commission (4), as last amended by Regulation (EEC) No 249/93 (*), recorded or calculated in accordance with the provisions of Article 5 of that Regulation , indicated that entry prices have been at least equal to the reference price for two consecutive market days ; whereas the conditions specified in the second indent of Article 26 ( 1 ) of Regula ­ tion (EEC) No 1035/72 are therefore fulfilled and the countervailing charge on imports of these products originating in Switzerland can be abolished, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EC) No 624/95 is hereby repealed. Article 2 This Regulation shall enter into force on 29 March 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 March 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 118 , 20 . 5 . 1972, p. 1 . (2) OJ No L 349, 31 . 12. 1994, p. 105. 0 OJ No L 65, 23 . 3 . 1995, p. 23 . (4) OJ No L 220, 10 . 8 . 1974, p. 20 . O OJ No L 28 , 5 . 2. 1993, p. 45.